Name: Commission Regulation (EC) No 384/2008 of 29 April 2008 amending Regulation (EC) No 1266/2007 as regards the conditions for exempting pregnant animals from the exit ban provided for in Council Directive 2000/75/EC (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  European Union law;  means of agricultural production;  organisation of transport
 Date Published: nan

 30.4.2008 EN Official Journal of the European Union L 116/3 COMMISSION REGULATION (EC) No 384/2008 of 29 April 2008 amending Regulation (EC) No 1266/2007 as regards the conditions for exempting pregnant animals from the exit ban provided for in Council Directive 2000/75/EC (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 9(1)(c), Articles 11 and 12 and the third paragraph of Article 19 thereof, Whereas: (1) Commission Regulation (EC) No 1266/2007 (2) lays down rules for the control, monitoring, surveillance and restrictions on movements of animals, in relation to bluetongue, in and from the restricted zones. It also establishes the conditions for exemptions from the exit ban applicable to movements of susceptible animals, their semen, ova and embryos provided for in Directive 2000/75/EC. (2) In the light of new scientific information recently gathered on bluetongue virus pathogenesis related to the possible trans-placental transmission of bluetongue, some precautionary measures should be taken to prevent the possible spread of the disease by pregnant animals or certain newborn animals. (3) Animals that were immune before artificial insemination or mating, due to vaccination with an inactivated vaccine or due to natural immunity, or that have been protected against vectors' attacks for a certain period and subjected to certain laboratory tests with negative results are not considered to pose any significant risk as regards bluetongue. It should therefore be possible to exempt only such safe pregnant animals from the exit ban. (4) Regulation (EC) No 1266/2007 should therefore be amended accordingly. The provisions of this Regulation should, however, be reviewed in the near future in the light of additional knowledge that becomes available. (5) Where exemptions from the exit ban applicable to movements of animals of susceptible species from the restricted zones are applied to such animals intended for intra-Community trade or for export to a third country, health certificates provided for in Council Directive 64/432/EEC (3), Council Directive 91/68/EEC (4), Council Directive 92/65/EEC (5) and referred to in Commission Decision 93/444/EEC (6) are to include a reference to Regulation (EC) No 1266/2007. It is appropriate to provide for an additional wording to be added to all those health certificates in order to make more explicit the health conditions under which the pregnant animals are exempted from the exit ban. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Annex III to Regulation (EC) No 1266/2007, Section A is amended as follows: 1. in point 1, the first paragraph is replaced by the following: The animals were kept until dispatch during the seasonally vector-free period defined in accordance with Annex V, in a bluetongue seasonally-free zone for at least 60 days prior to the date of movement and were subjected to an agent identification test according to the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the World Organisation for Animal Health (OIE) (7) (OIE Terrestrial Manual), with negative results, carried out not earlier than seven days before the date of movement. 2. the following paragraphs are added: For pregnant animals, at least one of the conditions set out in points 5(b), 5(c), 5(d), 6 and 7 must be complied with before insemination or mating, or the condition set out in point 3 is complied with, the test being carried out not earlier than seven days before the date of movement. Where animals are intended for intra-Community trade or export to a third country, one of the following additional wordings shall be added as appropriate to the corresponding health certificates laid down in Directives 64/432/EEC, 91/68/EEC and 92/65/EEC, or referred to in Decision 93/444/EEC if applicable: Animal(s) is (are) not pregnant , or Animal(s) may be pregnant and complies (comply) with the condition(s) ¦ (set out in points 5(b), 5(c), 5(d), 6 and 7 before insemination or mating, or set out in point 3; indicate as appropriate) . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 283, 27.10.2007, p. 37. Regulation as amended by Regulation (EC) No 289/2008 (OJ L 89, 1.4.2008, p. 3). (3) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Decision 2007/729/EC. (4) OJ L 46, 19.2.1991, p. 19. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (5) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Commission Decision 2007/265/EC (OJ L 114, 1.5.2007, p. 17). (6) OJ L 208, 19.8.1993, p. 34. (7) http://www.oie.int/eng/normes/en_mcode.htm?e1d10;